Name: Decision of the EEA Joint Committee No 50/97 of 27 June 1997 amending Annex XX (environment) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European construction;  European Union law;  technology and technical regulations;  deterioration of the environment
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/37 DECISION OF THE EEA JOINT COMMITTEE No 50/97 of 27 June 1997 amending Annex XX (environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 22/95 (1); Whereas Council Decision 94/904/EC of 22 December 1994 establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 32a (Council Directive 91/689/EEC) in Annex XX to the Agreement: 32aa. 394 D 0904: Council Decision 94/904/EC of 22 December 1994 establishing a list of hazardous waste pursuant to Article 1(4) of Directive 91/689/EEC on hazardous waste (OJ L 356, 31.12.1994, p. 14). Liechtenstein may, for hazardous waste which is disposed of or recovered in Switzerland, apply Swiss regulations concerning hazardous waste which are applicable in Liechtenstein under the Treaty of 29 March 1923 regarding the inclusion of the Principality of Liechtenstein in the Swiss Customs Union, considering that these regulations guaranteed an equivalent level of environmental protection as laid down in Directive 75/442/EEC as amended by Directive 91/156/EEC, in Directive 91/689/EEC, and mentioned in Regulation (EEC) No 259/93. Article 2 The text of Decision 94/904/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 27 June 1997. For the EEA Joint Committee The President C. DAY (1) OJ L 158, 8. 7. 1995, p. 46. (2) OJ L 356, 31. 12. 1994, p. 14.